Exhibit 10.6

February 24, 2009

Dear Ahmed:

On behalf of the Company's Board of Directors, I am pleased to make you an offer
to join the Company as its Chief Medical Officer. The purpose of this letter is
to clarify the terms of your employment with the Company, including your
compensation level and benefit entitlements.

1.    Employment and Duties.

A. The Company will employ you as Chief Medical Officer, beginning on or about
March 2, 2009, and you will accordingly make yourself available on a full-time
basis to assume that position on or before such date. In that position, you will
report directly to the President and COO, although this is subject to change at
the discretion of the Board of Directors.

B. You will perform the duties inherent in your position in good faith and to
the best of your ability and will render all services which may be reasonably
required of you in such position. While you are employed with the company, you
will devote your full time and effort to the business and affairs of the
Company. Your principal place of operations will be at the Company's offices
located in Sunnyvale, California.

2.    Compensation.

A. Your initial base salary will be at the rate of $315,000 per year. Your base
salary will be subject to adjustment by the Company's Board of Directors on an
annual basis.



B. You will receive a one-time hire-on bonus of $25,000. The payment of this
bonus is contingent upon your acceptance of this employment letter by February
26, 2009, as indicated by your acceptance signature on this offer. Please note
this payment is consifered income and will be subject to normal withholding tax.

Please note that should you voluntarily terminate your employment with
Pharmacyclics, Inc. within twelve (12) months of your date of hire, you agree by
signing this employment offer to repay Pharmacyclics, Inc. the full hire-on
bonus. Furthermore, by signing this employment offer you authorize
Pharmacyclics, Inc. to deduct the amount of this bonus

--------------------------------------------------------------------------------



from your final paycheck and agree to repay Pharmacyclics, Inc. the amount not
covered by the final paycheck within thirty (30) days of your termination date.

C. Your base salary will be paid at periodic intervals in accordance with the
Company's payroll practices for salaried employees.

D. The Company will deduct and withhold, from the base salary and bonuses
payable to you hereunder, any and all applicable Federal, state and local income
and employment withholding taxes and any other amounts required to be deducted
or withheld by the Company under applicable statute or regulation.

3.    Employee Stock Options. As soon as possible after you join the Company as
Chief Medical Officer, you will be granted a stock option to purchase 300,000
shares of Pharmacyclics Common Stock. The option will have an exercise price
equal to 100% of the fair market value of Pharmacyclics' Common Stock on the
grant date and will have a maximum term of 10 years, subject to earlier
termination upon your cessation of employment with the Company. The option will
become exercisable as follows: the option will become exercisable for 75,000
shares upon completion of one year of service after your date of hire, the
option will become exercisable for the remaining 225,000 shares in a series of
36 equal successive monthly installments upon completion of each month of
service thereafter. All vesting under your option will cease upon your
termination of employment. The remaining terms and conditions of your option
will be in accordance with the standard provisions for stock option grants under
the Company's Stock Option Plan.

4.    Expense Reimbursement. You will be entitled to reimbursement from the
Company for all customary, ordinary and necessary business expenses incurred by
you in the performance of your duties hereunder, provided you furnish the
Company with vouchers, receipts and other details of such expenses within thirty
(30) days after they are incurred.

5.    Fringe Benefits. You will be eligible to participate in any group life
insurance plan, group medical and/or dental insurance plan, accidental death and
dismemberment plan, short-term disability program and other employee benefit
plans, including the Section 401(k) plan and the Employee Stock Purchase Plan,
which are made available to executive officers of the Company and for which you
otherwise qualify.

6.    Vacation. You will accrue paid vacation benefits in accordance with
Company policy in effect for executive officers.

7.    Restrictive Covenants. During the period of service as Chief Medical
Officer:

you will devote your full working time and effort to the performance of your
duties; and

--------------------------------------------------------------------------------



except as approved by the Chairman & CEO, you will not directly or indirectly,
whether for your own account or as an employee, consultant or advisor, provide
services to any business enterprise other than the Company.

However, you will have the right to perform such incidental services as are
necessary in connection with (a) your private passive investments, (b) your
charitable or community activities, and (c) your participation in trade or
professional organizations, but only to the extent such incidental services do
not interfere with the performance of your services.

8.    Proprietary Information. Upon the commencement of your services as Chief
Medical Officer, you will sign and deliver to the Company the standard-form
Proprietary Information and Inventions Agreement required of all key employees
of the Company.

9.    Termination of Employment.

A. Your employment pursuant to this agreement will be entirely at will.



B. The Company may terminate your employment under this agreement at any time
for any reason, with or without cause (as defined below), by providing you with
at least thirty (30) days prior written notice. However, such notice requirement
will not apply to the termination of your employment for cause pursuant to
subparagraph D below.



C. You may terminate your employment under this agreement at any time for any
reason upon thirty (30) days prior written notice to the Company.

D. The Company may at any time, upon written notice, terminate your employment
hereunder for cause. Such termination will be effective immediately upon such
notice.

For purposes of this agreement, your employment with the Company will be deemed
to have been involuntarily terminated for cause if your services are terminated
by the Company for one or more of the following reasons:

acts of fraud or embezzlement or other intentional misconduct which adversely
affects the Company's business, or

failure to correct any material deficiency in the performance of your services
as Chief Medical Officer within thirty (30) after written notification of such
deficiency from the Board, or

--------------------------------------------------------------------------------



misappropriation or unauthorized disclosure or use of the Company's proprietary
information.

 

Please indicate your acceptance of the foregoing provisions of this employment
agreement by signing the enclosed copy of this agreement and returning it to the
Company.



Very truly yours,

PHARMACYCLICS, INC.

By /s/ Glenn C. Rice

Title: President and COO

 

 

ACCEPTED BY AND AGREED TO

 

Signature: /s/ Ahmed Hamdy

Dated: February 26, 2009

--------------------------------------------------------------------------------



March 12, 2009

Ahmed Hamdy, MD
VIA HAND DELIVERY

Re : Addendum to Offer Letter Dated February 24, 2009

Dear Dr. Hamdy:

The purpose of this letter is to clarify the terms of your proposed employment
with the company. The following section is to be modified:

3. Employee Stock Options. As soon as possible after you join the Company as
Chief Medical Officer, you will be granted a stock option to purchase 300,000
shares of Pharmacyclics Common Stock. The option will have an exercise price
equal to 100% of the fair market value of Pharmacyclics' Common Stock on the
grant date and will have a maximum term of 10 years, subject to earlier
termination upon your cessation of employment with the Company. The option vests
in four equal annual installments beginning on your date of hire, subject to
satisfaction of certain performance criteria with respect to each annual period.
All vesting under your option will cease upon your termination of employment.
The remaining terms and conditions of your option will be in accordance with the
standard provisions for stock option grants under the Company's Stock Option
Plan.

Except as set forth above, all terms and conditions of the Offer Letter dated
February 24, 2009 will remain in full force and effect.

 

Very truly yours,

PHARMACYCLICS, INC.

By /s/ Robert W. Duggan

Title: Chairman and Chief Executive Officer

 

ACCEPTED BY AND AGREED TO

Signature: /s/ Ahmed Hamdy

Dated: March 10, 2009